 

Exhibit 10.1

 

 



RENEWAL AGREEMENT

 

THIS RENEWAL AGREEMENT, dated as of December 31, 2015 (the “Agreement”), is
entered into between SENTIO HEALTHCARE PROPERTIES, INC., a Maryland corporation
(the “Company”), and SENTIO INVESTMENTS, LLC a Florida limited liability company
(the “Advisor”).

 

WHERAS, the Company and the Advisor are parties to an advisory agreement that
became effective on January 1, 2013 for an initial one-year term ending December
31, 2013 (the “Advisory Agreement”) and which was renewed for additional
one-year terms pursuant to renewal agreements between the parties dated December
11, 2013 and December 22, 2014, respectively;

 

WHEREAS, The Company, Sentio Healthcare Properties OP, L.P., a Delaware limited
partnership, the Advisor, and Sentinel RE Investment Holdings LP, a Delaware
limited partnership (the “Investor”) are party to that certain Transition to
Internal Management Agreement dated as of February 10, 2013 and amended by
Amendments No. 1 and 3 to Transition to Internal Management Agreement dated as
of April 8, 2014 and February 24, 2015, respectively (collectively, the
“Transition to Internal Management Agreement”);

 

WHEREAS, subject to the receipt of certain required third-party consents, which
have heretofore been obtained, the Transition to Internal Management Agreement
effected certain amendments to the terms of the Advisory Agreement;

 

WHEREAS, the Company desires to continue to avail itself of the experience,
sources of information, advice, assistance and certain facilities available to
the Advisor and to have the Advisor continue to undertake the duties and
responsibilities hereinafter set forth, on behalf of, and subject to the
supervision of, the Board of Directors, all as provided herein;

 

WHEREAS, the Advisor is willing to continue to undertake to render advisory
services to the Company, subject to the supervision of the Board of Directors of
the Company, on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:

 

1. Renewal Term. In accordance with the provisions of Section 14 of the Advisory
Agreement and Section 1 of the Transition to Internal Management Agreement, the
term of the Advisory Agreement is hereby renewed for a one-year term commencing
January 1, 2016 and ending December 31, 2016.

 

2. Ratification; Effect on Advisory Agreement. The Advisory Agreement, as
amended pursuant to the terms of the Transition to Internal Management
Agreement, shall remain in full force and effect and is hereby confirmed in all
respects. On and after the date hereof, each reference in the Advisory Agreement
to “this Agreement,” “herein,” “hereof,” or words of similar import will mean
and be a reference to the Advisory Agreement as renewed hereby.

 

 



 

 

 

3. Modification. This Agreement shall not be changed, modified, terminated, or
discharged, in whole or in part, except by an instrument in writing signed by
both parties hereto, or their respective successors or assignees.

 

4. Construction; Consent to Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of Florida, without
regard to principles of conflicts of laws. Any suit involving any dispute or
matter arising under this Agreement may only be brought in the federal or state
courts located in the State of Florida. Each of the parties hereto consents to
the exercise of personal jurisdiction by such courts with respect to all such
proceedings. EACH OF THE PARTIES HERETO HEREBY KNOWINGLY AND VOLUNTARILY WAIVES
ANY AND ALL RIGHTS TO A JURY TRIAL, TO THE FULLEST EXTENT THAT ANY SUCH RIGHT
SHALL NOW OR HEREAFTER EXIST, IN ANY PROCEEDING, CLAIM, COUNTER-CLAIM OR OTHER
ACTION INVOLVING ANY DISPUTE OR MATTER ARISING UNDER THIS AGREEMENT.

 

5. Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
the counterparts hereof, taken together, bear the signatures of all of the
parties reflected hereon as the signatories.

 

[signature page follows]

 

 



 -2- 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Renewal Agreement as
of the date and year first above written.

 

  SENTIO HEALTHCARE PROPERTIES, INC.      

By:

/s/ Sharon Kaiser     Sharon Kaiser, Chief Financial Officer         SENTIO
INVESTMENTS, LLC      

By:

/s/ Sharon Kaiser     Sharon Kaiser, Chief Financial Officer

 

 

 



  

